Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/08/2020 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal, that the response of 12/08/2020 be considered. 

Claim status
Applicant has amended Claim 1, cancelled Claims 6, 16-18, and 23-24, and added new claims, Claims 27-30.  
Claims 19-22 and 25 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	 Claims 1, and 26-30 are under consideration. 


Priority
This application was filed 6/30/2016 and claims priority to provisional applications 62/322,346, filed 4/14/2016, and 62/187,942, filed 7/02/2015. However, as stated in the non-final Office action mailed 1/02/2020, the disclosure of the prior-filed application, application No. 62/187,942, filed 7/02/2015, did not reveal support for a polymersome composition comprising a transposase enzyme or DNA plasmid. Thus the instant claims are being given the filing date of provisional application 62/322,346, filed 4/14/2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


New Claim Rejections - 35 USC § 112(a)
NEW MATTER

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 and 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

               The new limitations directed to the first and second components of the gene editing system encapsulated in the polymersome “wherein the first component comprises at least 0.15% (...) and the second component comprises at least 3% of the composition by weight” in instant claims appears to represent new matter.  MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a), pre-AIA  first paragraph - written description requirement. In re Rasmussen , 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).” Although the basis for this limitation was identified in Applicant’s remarks filed 12/08/2020 paper as being described “throughout the originally filed specification”, a review of the specification by the Examiner did NOT find any specific basis for the recited range limitation.  Specifically, the Examiner only found support for a first component “around 0.15wt%”, and a second component “around 3-4 wt%” of the composition (p. 30, [0088], Range Limitations). 


New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 30, the phrase "at least about 5000 base-pairs" renders the claim indefinite because the claimed range of the specific base-pair number covered by the term “about”. There is nothing in the specification, prosecution or prior art to provide any indication as to the claimed range (i.e., there is no definition for the term “about”), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(b), III.A.



Withdrawn 35 USC § 103 
The prior rejection of Claims 1 and 26 under 35 U.S.C. 103 as being unpatentable over Ostertag et al., (US 2011/0023142, filed 7/23/2010, published 1/27/2011), in view of Meir et al., (Chang Gung Med J, 2011, 34:565-79) and Ostertag et al., (US 2013/0202712, filed 3/02/2011, published 8/08/2013) is withdrawn in light of Applicant’s amendment Claim 1 to recite that the first component comprising plasmid DNA is at least 0.15 wt% of the PEO-b-PBD based polymersome composition, and that the second component comprising a transposase enzyme is at least 3 wt% of the PEO-b-PBD polymersome composition, which are limitations neither Ostertag (2011), Meir, nor Ostertag (2013) teach.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al., (US 2011/0023142, filed 7/23/2010, published 1/27/2011, prior art of record), in view of Jarver et al., (Int J Pept Res Ther, 2008, 14:58-63), Ostertag et al., (US 2013/0202712, filed 3/02/2011, published 8/08/2013), Arifin et al. (Biomacro, 2005, 6:2172-2181, see IDS filed 8/15/2017), Jang et al., (J Cont Release, 2006, 113:173-182, prior art of record) and Kim et al., (J Cont Release, 2009, 134:132-140).

Ostertag (2011) teaches a transposon gene transfer system for genetically modifying cell in vivo and in vitro to study autoimmune and inflammatory diseases (Abstract, Summary of Invention, [0100, 0185-0190]). Specifically, in regard to claim 1, Ostertag (2011) teaches a transposon gene transfer system comprises the following:
a first component comprising a plasmid DNA comprising a transposon nucleic acid sequence positioned between two inverted repeats (transposon cassette) configured to interact with a target sequence in a host cell genome [0064, 0085, 0151, 0185, 0190], and
a second component that is transposase enzyme that is to be delivered as a protein ([0151]).
However, in regard to transposon/transposase system of claim 1, although Ostertag (2011) suggests that the first nucleic acid comprising the transposon is a plasmid DNA molecule, and the second transposase enzyme is a protein molecule, they do not reduce to practice a two component transposon/transposase system that are a plasmid DNA and protein, respectively.
transposon/transposase system of claim 1, Jarver teaches the use of transposon/transposase systems for gene modification. In regard to claim 1, Jarver teach the transposon is delivered as a plasmid DNA and the transposase enzyme is delivered as a protein (Abstract, Fig. 1).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the plasmid transposon and protein transposase composition as suggested by Ostertag (2011) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Ostertag (2011) suggests delivery of a transposon as a nucleic acid and a transposase as a protein. Furthermore, Jarver teaches that the advantage of delivery the transposase enzyme as a protein is to avoid the risk of the integration of the transposase gene (Abstract, p. 58-59, Introduction). 
	However, in regard to the polymerosome of claim 1, although Ostertag (2011) teaches that the nucleic acid composition is formulated in a polymersome [0187], they are silent as to a polymersome generated from at least one block copolymer comprising hydrophilic PEO blocks and hydrophobic PBD blocks.
	Nevertheless, contemporaneously with publishing of Ostertag (2011) directed to animal models of immune-inflammatory diseases, the same inventor files Ostertag (2013). Similar to Ostertag (2011), Ostertag (2013) is directed to immune-inflammatory diseases but teaches compositions for the treatment of these diseases.
[AltContent: textbox ([img-media_image1.png] [img-media_image2.png])]	In regard to the polymersome of claim 1, Ostertag (2013) teaches polymersomes generated from at least one diblock copolymer comprising hydrophilic and hydrophobic blocks for the delivery of therapeutic agents such as nucleic acids and proteins ([0015, 0038] see also Fig. 2 excerpt).
	Furthermore in regard to polymerosome of claim 1, Ostertag (2013) teaches that the polymerosomes comprise the diblock copolymer PEO-b-PBD ([0010, 0014, 0065], see Example 2).
		Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the nucleic acid/protein composition formulated in a polymersome as suggested by Ostertag (2011) in view of Jarver, and use a polymersome comprising hydrophilic and hydrophobic blocks such as PEO-b-PBD as taught by Ostergard (2013) with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Ostertag (2011) and Ostertag (2013) are from the same inventor and are in the same filed of endeavor (i.e., animal models and treatments of immuno-inflammatory disorders); thus, one of ordinary skill when seeking to produce a polymersome formulation suggested in Ostertag (2011) would have turned to the closest relevant art by the same inventor (i.e, Ostertag 2013) for further disclosure. Second, Ostertag (2013) teaches that the polymersomes comprising hydrophilic and hydrophobic blocks are especially advantageous because they protect the encapsulated therapeutic agent and have a large loading capacity, robust mechanical stability, diverse chemical nd & 3rd para.).
However, in regard to weight % of the first component of claim 1, Ostertag et al. are silent with respect to the relative weight of the plasmids to the total weight of the composition.
	In regard to weight % of the first component of claim 1, Jang teaches a composition comprising plasmid expression vectors encapsulated in a polymersome comprising a hydrophilic block (i.e., PEG) and hydrophobic block (i.e., PCL). (Material & methods, Section 2.3). 
	In regard to claim 1, Jang teaches the ideal ratio of PEG-PCL block copolymer to DNA depends on the size and length of polymers used. Specifically, Jang teaches that the amount of DNA that became entrapped within the nanoparticles increased with both the molecular weight of the block copolymer and the chain length of the hydrophobic block in the amphiphilic diblock copolymer (p. 179, 2nd para.). For example, Jang teaches that at least a 1:2 ratio of polymer terminal hydroxyl (OH) groups to DNA phosphate (PO) groups for mPEG100-PCL (see Fig. 3c). Since the molecular weight of the mPEG100 is about 16,414 g/mol (see Table 1 of Jang), there 19 OH groups per gram of mPEG100 (i.e., 6.022x1023 OH groups/mol divided by 16,414 g/mol). Furthermore, there about 182 x1019 PO groups per gram of DNA (i.e., 6.022x1023 PO groups/mol divided by 330 g/mol). Thus, for a 1:2 ratio of OH to PO about 25 grams of mPEG100 is combined with 1 gram of DNA, which is about 4% weight for the DNA relative to the total weight of the copolymer composition. Therefore, Jang teaches that a plasmid DNA comprises at least 0.15% of a polymersome composition by weight.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the plasmid based gene editing system as suggested by Ostertag et al., and choose the weight ratio of plasmid DNA to polymersome as taught by Jang with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Jang because the taught polymersome to DNA weight ratios provided the optimum ratio for protection for the encapsulated nucleic acids (p. 179, 2nd para., p. 180, 4th para). Furthermore, since the reference of Jang identifies each of the instant components as active ingredients in the composition effective to optimize DNA encapsulation, each of the components achieve a recognized result and are therefore considered to be result effective variables.  As such, it would have been within the purview of one of ordinary skill in the art to optimize the ratios as a matter of routine experimentation.  Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical (MPEP 2144.05 II). Finally, in regard to the reasonable expectation of success of encapsulating a nucleic acid of at least 0.15% weight in a polymersome comprising PEO-b-PBD, Kim et al., 
However, in regard to weight % of the second component of claim 1, Ostertag et al. are silent with respect to the relative weight of the transposase enzyme to the total weight of the composition.
	In regard to weight % of the second component of claim 1, Arifin teaches a composition comprising PEO-b-PBD polymersome encapsulating a therapeutic protein (i.e., hemoglobin). Specifically, Arifin teaches that the protein component comprises at least 3% of the composition by weight (p. 2177, Table 2). For example, Arifin teaches the highest weight ratio of mg protein/mg copolymer is 36.5 mg Hb per 1 mg copolymer, which corresponds to a wt% of over 97% . Although, Arifin is silent to the a method of determining percent weight as measured by proteolysis treatment of the composition, the wt% calculated by Arifin is taught to be based on encapsulated protein and not protein molecules bound to the surface of the polymersome (p, 2179, col 1, last para.). Thus, the wt% of protein encapsulation in a PEO-b-PBD polymersome as taught by Arifin appears to meet the claimed product-by-process limitation for a wt% of at least 3%. 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the transposase protein based gene editing system as suggested by Ostertag et al., and choose the weight ratio of transposase enzyme to polymersome as taught by Arifin with a reasonable expectation of success. The 
		In regard to claim 26, Ostertag (2011) teach the composition can be delivered to cells in vivo and disclose routes of administration such as to the blood to target an organ [0186-0188]. Thus, Ostertag (2011) explicitly suggests all of the components that would comprise a kit for using said composition in vivo and implicitly suggests the implements for doing so (e.g., needle or syringe). Furthermore, such kits were well known in the art at the time the invention was filed. Therefore, it would have been obvious to combine said components into a kit for the purposes of convenience and economy. 
		In regard to claims 27-29, Ostertag (2011) teach both the transposon and transposase can be a piggybac gene editing system [0146, 0148-0149, 0152, 0169-0170], see Fig. 3).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/08/2020 are acknowledged.
Applicant argues claim 1 has been amended to recite that the first component comprising plasmid DNA is at least 0.15 wt% of the PEO-b-PBD based polymersome composition, and that the second component comprising a transposase enzyme is at least 3 wt% of the PEO-b-PBD polymersome composition, which are limitations neither Ostertag (2011), Meir, nor Ostertag (2013) teach. 
Applicant's arguments have been fully considered and they are found partially persuasive in so far that the rejection over Ostertag (2011) et al., has been withdrawn.
However, Ostertag (2011) and Ostertag (2013) have been reapplied in view of Jarver et al., (2008), Arifin et al. (2005), Jang et al., (2006) and Kim et al., (2009), who teach that it would have been predictably obvious to prepare a transposon/transposase gene editing system comprising plasmid DNA is at least 0.15 wt% of the PEO-b-PBD based polymersome composition, and that the second component comprising a transposase enzyme is at least 3 wt% of the PEO-b-PBD polymersome composition.
 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ostertag et al., (US 2011/0023142, filed 7/23/2010, published 1/27/2011, prior art of record), in view of Jarver et al., (Int J Pept Res Ther, 2008, 14:58-63), Ostertag et al., (US 2013/0202712, filed 3/02/2011, published 8/08/2013), Arifin et al. (Biomacro, 2005, 6:2172-2181, see IDS filed 8/15/2017), Jang et al., (J Cont Release, 2006, 113:173-.

As stated supra, Ostertag (2011) et al. suggest a polymersome comprising PEO-b-PBD encapsulating a plasmid transposon and protein transposase gene editing system.
However, although Ostertag (2011) teaches that the transposon plasmid can encode a reporter gene such as LacZ [0052, 0090], they are silent with respect to the base pair size of the reporter transposon plasmid.
Nevertheless, Ostertag (2011) cite the prior art of Yant et al. (2000) for transposon DNA [0228].
Yant teaches compositions comprising a transposon/transposase gene editing system. In regard to claim 30, Yant teaches the pTgeo transposon plasmid that encodes for the reporter gene of LacZ (i.e., beta-galactosidase) and is at least 5000 bp in size (p. 38, Fig. 3, p. 40, Methods, Plasmid construction).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to prepare the plasmid based transposon comprising a LacZ reporter as suggested by Ostertag et al., and choose the pTgeo transposon plasmid as taught by Yant with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons.  First, as stated supra, Ostertag (2011) explicitly cites Yant as an enabling disclosure; thus, this prior art is in the same filed of endeavor (i.e., gene modification with transposon DNA), and one of ordinary skill when seeking to produce a LacZ reporter plasmid as suggested in Ostertag (2011) would geo transposon plasmid is an effective reporter for indicating transposase enzymatic activity (p. 38, Fig. 3).
Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 12/08/2020 are acknowledged and have been addressed supra.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARTHUR S LEONARD/Examiner, Art Unit 1633